EXHIBIT 10.42

 

SECURITIES PURCHASE AGREEMENT

 

by and among

 

RATEXCHANGE CORPORATION

 

and

 

HIGHFIELDS CAPITAL I LP

 

HIGHFIELDS CAPITAL II LP

 

AND

 

HIGHFIELDS CAPITAL LTD.

 

Dated as of April 1, 2003



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of April 1, 2003, by and
among Highfields Capital I, L.P., a limited partnership organized and existing
under the laws of Delaware, Highfields Capital II, L.P., a limited partnership
organized and existing under the laws of Delaware, Highfields Capital Ltd., an
exempted company organized and existing under the laws of the Cayman Islands,
(each, a “Purchaser” and collectively, the “Purchasers”), and Ratexchange
Corporation, a corporation organized and existing under the laws of Delaware
(the “Company”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchasers, and the Purchasers desire
to acquire from the Company, senior convertible notes of the Company
substantially in the form of Exhibit A attached hereto (the “Notes”).

 

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchasers agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE OF NOTES AND WARRANTS

 

1.1 Purchase and Sale. Subject to the terms and conditions set forth herein, the
Company shall issue and sell to the Purchasers, and the Purchasers shall
purchase from the Company, (i) $1,000,000 in aggregate principal amount of
Notes, in the respective principal amounts set forth opposite each Purchaser’s
name on the Schedule of Purchasers attached hereto, and (ii) five-year warrants
substantially in the form of Exhibit B attached hereto (the “Warrants”) to
purchase an aggregate of 1,250,000 shares of the Company’s Common Stock, par
value $.0001 per share (the “Common Stock”), at an exercise price of $.30 per
share, subject to adjustment as therein provided, in the respective amounts set
forth opposite each Purchaser’s name on the Schedule of Purchasers.

 

For purposes of this Agreement, “Trading Day, “Business Day” and “Per Share
Market Value” shall have the meanings set forth in the Notes.

 

1.2 Purchase Price. The purchase price of each Note shall be set forth opposite
each Purchaser’s name on the Schedule of Purchasers.

 

1.3 The Closing.

 

(a) Time and Place. The closing of the purchase and sale of the Notes and the
Warrants (the “Closing”) shall take place on April 1, 2003, or such later date
as the parties shall agree, but not prior to the date that the conditions set
forth in Section 4 have been satisfied or waived by the appropriate party. The
date of the Closing is hereinafter referred to as the “Closing Date.” At the
Closing, the Company shall sell and issue to the Purchasers, and the Purchasers
shall purchase, the Notes and the Warrants for an aggregate purchase price of
$1,000,000.

 

(b) Closing Deliveries. At the Closing, (i) the Company shall deliver to each
Purchaser one or more Notes representing, in the aggregate, such principal
amount of Notes which such Purchaser is then buying and a Warrant to purchase
such number of shares of Common Stock as indicated opposite such Purchaser’s
name on the Schedule of Purchasers, and the Registration Rights Agreement by and
between the Company and the Purchasers, substantially in the form of Exhibit C
attached hereto (the “Registration Rights Agreement”), and (ii) each Purchaser
shall deliver to the Company that portion of $1,000,000 which represents the
purchase price for the Notes and Warrant to be issued and sold to such Purchaser
in United States dollars.



--------------------------------------------------------------------------------

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations, Warranties and Agreements of the Company. The Company
hereby makes the following representations and warranties to each Purchaser:

 

(a) Organization and Qualification. The Company, and each of its subsidiaries,
is a corporation, duly incorporated, validly existing and in good standing under
the laws of the state of its organization, with the requisite corporate power
and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Company and each of its subsidiaries is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (x) adversely affect the legality, validity or enforceability
of any of the Transaction Documents (as defined below) in any material respect,
or (y) have a material adverse effect on the results of operations, assets,
prospects, or financial condition of the Company.

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated
hereby and by the Warrants, the Notes, the Registration Rights Agreement, and
otherwise to carry out its obligations hereunder and thereunder. This Agreement,
the Notes, the Registration Rights Agreement and the Warrants are collectively
referred to as the “Transaction Documents”. The execution and delivery of each
of the Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby has been duly authorized by all requisite
corporate action on the part of the Company, and the Transaction Documents will
constitute the valid and binding obligation of the Company enforceable in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

(c) Capitalization. The authorized, issued and outstanding capital stock of the
Company, and its obligations to issue capital stock, is set forth in Schedule
2.1(c), and as of the date of Closing, the Company will have issued and
outstanding at least 25,567,546 Shares of Common Stock, and will have
outstanding 2,000,000 shares of Series B Preferred Stock being offered and sold
contemporaneously herewith (the “Series B Preferred Stock”).

 

(d) Issuance of Shares and Underlying Shares. The Notes and the Warrants are
duly authorized, and when issued and paid for in accordance with the terms
hereof, shall be validly issued, fully paid and nonassessable. The Company, as
at the Closing Date, will have, and at all times while the Notes and the
Warrants are outstanding will maintain, an adequate reserve of duly authorized
shares of Common Stock to enable it to perform its obligations under this
Agreement, the Warrants and the Notes

 

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby do not
and will not (i) conflict with or violate any provision of its Certificate of
Incorporation or By-laws or (ii) constitute a default under, or give to others
any rights of termination, acceleration or cancellation of, any agreement to
which the Company is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
Federal and state securities laws and regulations).

 

(f) Consents and Approvals. Except as specifically set forth in Schedule 2.1(f),
the Company is not required to obtain any consent, waiver, authorization or
order of, any court or other federal, state, local or other governmental
authority or other person in connection with the execution, delivery and
performance by the Company of the Transaction Documents and the Company has no
reason to believe that it will be unable to obtain the consents that may be
listed on Schedule 2.1(f), if any.

 

(g) Litigation; Proceedings. There is no action, suit, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company which (i) adversely affects the
legality, validity or enforceability of any of the Transaction Documents, or
(ii) is not disclosed in the Company’s reports filed under the federal
securities laws, or in the informational documents provided to purchasers of the
Series B Preferred Stock.



--------------------------------------------------------------------------------

(h) No Default or Violation. The Company is not in default under or in violation
of any indenture, loan or credit agreement or any other agreement or instrument
to which it is a party or by which it or any of its properties is bound, or any
order of any court, arbitrator or governmental body, statute, rule or regulation
of, except for such matters as as could not, in any such case (individually or
in the aggregate), (x) adversely affect the legality, validity or enforceability
of any of the Transaction Documents, (y) have a material adverse effect on the
results of operations, assets, prospects, or financial condition of the Company
(a “Material Adverse Effect”).

 

(k) SEC Documents. The Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the three years preceding the date hereof (or such shorter period as the
Company was required by law to file such material) (the foregoing materials
being collectively referred to herein as the “SEC Documents” and, together with
the Schedules to this Agreement furnished by or on behalf of the Company, (the
“Disclosure Materials”) on a timely basis, or has received a valid extension of
such time of filing. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

(l) Form S-3 Eligibility. The Company is, and at the Closing Date will be,
eligible to register the shares of Common Stock covered by the Transaction
Documents and the Series B Preferred Stock for resale with the Commission under
Form S-3 promulgated under the Securities Act.

 

(r) Stockholder Rights Plan. The issuance of the Notes and the Warrants directly
from the Company to the Purchasers does not, and the issuance of the Common
Stock thereunder and the Warrant Shares directly from the Company, together with
the Purchasers acquisition of Units of Series B Preferred Stock and the Common
Stock which may be acquired thereunder (the “Underlying Shares”), will not in
and of itself cause a Purchaser to become an Acquiring Person as such term is
defined in any Rights Agreement existing or which may be adopted by the Company.

 

2.2 Representations and Warranties of the Purchaser. Each Purchaser hereby
represents and warrants to the Company as follows:

 

(a) Organization; Authority. Such Purchaser is a limited partnership or
corporation, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite legal power and authority to enter into and to consummate the
transactions contemplated hereby and by the Registration Rights Agreement and
otherwise to carry out its obligations hereunder and thereunder. The purchase by
the Purchaser of the Notes and the Warrant hereunder has been duly authorized by
all necessary action on the part of such Purchaser. Each of this Agreement and
the Registration Rights Agreement has been duly executed and delivered by such
Purchaser or on its behalf and constitutes the valid and legally binding
obligation of such Purchaser, enforceable against the Purchaser in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity.

 

(b) Investment Intent. Such Purchaser is acquiring the Notes, the Warrant, the
Underlying Shares and the Warrant Shares for its own account for investment
purposes only and not with a view to or for distributing or reselling such
Notes, Warrant, Underlying Shares or Warrant Shares or any part thereof or
interest therein, without prejudice, however, to such Purchaser’s right, subject
to the provisions of this Agreement and the Registration Rights Agreement, at
all times to sell or otherwise dispose of all or any part of such Notes,
Underlying Shares, Warrant or Warrant Shares pursuant to an effective
registration statement under the Securities Act and in compliance with
applicable State securities laws or under an exemption from such registration.



--------------------------------------------------------------------------------

(c) Purchaser Status. At the time such Purchaser was offered the Notes and the
Warrant, it was, and at the date hereof, it is, and at the Closing Date and each
exercise date under the Warrant, it will be, an “accredited investor” as defined
in Rule 501 under the Securities Act.

 

(d) Experience of Purchaser. Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Notes, the Warrant, the Underlying Shares and
the Warrant Shares, and has so evaluated the merits and risks of such
investment.

 

(e) Ability of Purchaser to Bear Risk of Investment. Such Purchaser is able to
bear the economic risk of an investment in the Notes, the Warrant, the
Underlying Shares and the Warrant Shares, and, at the present time, is able to
afford a complete loss of such investment.

 

(f) Access to Information. Such Purchaser acknowledges receipt of the Disclosure
Materials and further acknowledges that it has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Notes and the Warrant, and the merits and risks of investing in
the Notes and the Warrant; (ii) access to information about the Company and the
Company’s financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information which the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the investment
and to verify the accuracy and completeness of the information contained in the
Disclosure Materials.

 

(g) Reliance. Such Purchaser understands and acknowledges that (i) the Notes and
the Warrant are being offered and sold to such Purchaser without registration
under the Securities Act in a private placement that is exempt from the
registration provisions of the Securities Act under Section 4(2) of the
Securities Act or Regulation D promulgated thereunder and (ii) the availability
of such exemption, depends in part on, and the Company will rely upon the
accuracy and truthfulness of, the foregoing representations and such Purchaser
hereby consents to such reliance.

 

ARTICLE III

 

OTHER AGREEMENTS

 

3.1 Furnishing of Information. As long as a Purchaser owns Notes, Underlying
Shares, Warrants or Warrant Shares, the Company covenants to timely file (or
obtain extensions in respect thereof) all reports required to be filed by the
Company after the date hereof pursuant to Section 13(a) or 15(d) of the Exchange
Act. If the Company is not at the time required to file reports pursuant to such
sections, it will prepare and furnish to each Purchaser annual and quarterly
financial statements, together with a discussion and analysis of such financial
statements in form and substance substantially similar to those that would
otherwise be required to be included in reports required by Section 13(a) or
15(d) of the Exchange Act in the time period that such filings would have been
required to have been made under the Exchange Act. The Company shall use its
best efforts to at all times comply with Rule 144(c) promulgated under the
Securities Act.

 

3.2 Listing of Underlying Shares and Warrant Shares. The Company shall promptly
prepare and file with the American Stock Exchange (as well as any other national
securities exchange or market on which the Common Stock is then listed) an
additional shares listing application or a letter covering and listing such
Underlying Shares and take all steps necessary to cause the Underlying Shares to
be approved for listing on and the Company shall maintain the listing of its
Common Stock on such exchange or market.

 

3.3 Conversion Obligations of the Company. Subject to Section 3.15, the Company
covenants to convert principal and, if applicable, accrued interest thereon of
the Notes and to deliver Underlying Shares in accordance with the terms and
conditions and time period set forth in the Notes, and to deliver Warrant



--------------------------------------------------------------------------------

Shares in accordance with the terms and conditions and time period set forth in
the Warrants. Subject to Section 3.4, this is an independent covenant which is
not subject to any offset or other defense for any reason based upon any claim
that the Company may have against a Purchaser.

 

3.4 Purchaser Ownership of Common Stock.

 

(i) Beneficial Ownership. The Company shall not effect any involuntary
conversion of this Note, and the Purchaser of this Note shall not have the right
to convert any portion of this Note or the Warrants acquired hereunder to the
extent that after giving effect to such conversion, the Purchaser (together with
the Purchaser’s affiliates that would comprise a “group” as defined in Section
13(d) of the 1934 Act) would beneficially own in excess of 9.99% of the number
of shares of Common Stock outstanding immediately after giving effect to such
conversion. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and such affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note, as
applicable, with respect to which the determination of such sentence is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (A) conversion of the remaining, non-converted portion of this
Note held by the Holder or any of its affiliates and (B) exercise or conversion
of the unexercised or non-converted portion of any other securities of the
Company (including, without limitation, convertible notes, Series B Preferred
Stock, any other s warrants) which are subject to a limitation on conversion or
exercise analogous to the limitation contained herein ( “Convertible
Instruments”) beneficially owned by the Holder or any of its affiliates. Except
as set forth in the preceding sentence, for purposes of this Section 3.4,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
1934 Act. For purposes of this Section 3.4, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within two Business Days confirm in writing to the Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. Each holder of Notes shall have
the right at any time to waive in whole or in part the restrictions of this
Section 3.4 on not less than sixty-one days prior written notice to the Company
or at any time within sixty (60) days prior to the maturity date of the Notes.
The provisions of this Section 3.4 shall not apply to any subsequent holder of
the Notes (other than an affiliate of the Purchasers) unless such subsequent
holder shall specifically agree to such limitations. .

 

3.5. Right to Registration.

 

(a) The Company shall file a registration statement on Form S-3 for the common
stock that underlies the Note and Class C Warrants (collectively, the
“Underlying Shares”) with the Securities and Exchange Commission (the
“Commission”) within 90 days of the closing of the purchase of the Notes and use
its reasonable best efforts to have such registration statement declared
effective. The Company will also grant the Payee certain “piggyback”
registration rights with respect to these securities.

 

(b) Should the Company fail to file a registration statement listing the
Underlying Shares with the Commission within 90 days of the closing of the
financing, the holder of each Unit shall be entitled to receive a Series C
Warrant to purchase a number of shares of the Company’s common stock equal to
ten (10%) percent of the aggregate number of convertible shares underlying the
Note purchased by the Payee in this financing, with a term of three years and an
exercise price equal to the closing price of the Company’s common stock on the
American Stock Exchange on the 90th day following the closing of this financing.
Should the Securities and Exchange Commission fail to declare the Company’s Form
S-3 Registration Statement effective on or before the 180th day after the
Closing, the annual interest rate payable on the Note will be increased from
3.00% to 9.00% for the period of time from the 181st day after Closing until the
Company’s registration statement is declared effective. Upon the Securities and
Exchange Commission declaring the registration statement effective, the annual
interest rate will return to 3.00%. Interest will be



--------------------------------------------------------------------------------

paid quarterly in cash, regardless of which interest rate is applied. A
description of the terms of the Registration Rights please see the Registration
Rights agreement attached as Exhibit D to the Preferred Stock Investment
Documents.

 

(c) Copies of Registration Statements and Prospectuses. Maker will provide Payee
with a copy of the Demand Registration Statement or Piggy-Back Registration
Statement, as the case may be, and any amendments thereto, and copies of the
final prospectus included therein in such quantities as may reasonably be
required to permit Payee to sell his Underlying Shares after the Demand
Registration Statement or Piggy-Back Registration Statement, as the case may be,
is declared effective by the Commission (the “Effective Date”).

 

(d) Maker’s Obligation to Bear Expenses of Registration. Maker will bear all
expenses (except underwriting discounts and commission, if any, and the legal
fees and expenses, if any, of counsel to Payee) necessary and incidental to the
performance of its obligations under this Section 3.5.

 

(e) Indemnification. Maker and Payee, if Payee’s Underlying Shares are included
in a Registration Statement pursuant to this Section 3.5, shall provide
appropriate cross indemnities to each other covering the information supplied by
the indemnifying party for inclusion in the Registration Statement.

 

(f) Cancellation of Registration Rights. Anything to the contrary
notwithstanding, Maker shall not be required to register any Underlying Shares
which, in the reasonable opinion of Maker’s counsel, may be sold pursuant to the
exemption from registration provided by Section (k) of Rule 144 promulgated
under the Act.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1 Entire Agreement; Amendments. This Agreement, together with the Exhibits and
Schedules hereto, the Registration Rights Agreement, the Notes and the Warrants
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters.

 

5.2 Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed to have been delivered (i)
upon receipt, when delivered personally; (ii) when sent by facsimile, upon
receipt if received on a Business Day prior to 5:00 p.m. (Central Time), or the
first Business Day following such receipt if received on a Business Day after
5:00 p.m. (Central Time); or (iii) upon receipt, when deposited with a
nationally recognized overnight express courier service, fully prepaid, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be as set forth on the Schedule
of Purchasers.

 

5.3 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by both the
Company and the Purchasers representing at least a majority of the then
outstanding principal amount of the Notes; or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it thereafter.

 

5.4 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
the Company nor any Purchaser may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other, except
that,



--------------------------------------------------------------------------------

in connection with a transfer, in whole or in part, of the Notes or the Warrants
as provided therein, a Purchaser may assign its rights hereunder to any such
transferee of the Notes or the Warrants. The assignment by a party of this
Agreement or any rights hereunder shall not affect the obligations of such party
under this Agreement.

 

5.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

5.7 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California without
regard to the principles of conflicts of law thereof.

 

5.8 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the executing party with the same force and effect as if such
facsimile signature page were an original thereof.

 

5.9 Publicity. The Company and the Purchasers shall consult with each other in
issuing any press releases or otherwise making public statements with respect to
the transactions contemplated hereby and neither the Company nor the Purchasers
shall issue any such press release or otherwise make any such public statement
without the prior consent of the other, which consent shall not be unreasonably
withheld or delayed, except that no prior consent shall be required if such
disclosure is required by law, in which such case the disclosing party shall
provide the other parties with prior notice of such public statement.

 

5.10 Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affecting or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.

 

Company:

 

Ratexchange Corporation

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

Purchasers:

 

HIGHFIELDS CAPITAL I LP

 

By:

 

 

--------------------------------------------------------------------------------

   

Name: Jonathon S. Jacobson

   

Title: Managing Member of Highfields

Associates LLC, General Partner of Highfields

Capital I LP

 

HIGHFIELDS CAPITAL II LP

 

By:

 

 

--------------------------------------------------------------------------------

   

Name: Jonathon S. Jacobson

   

Title: Managing Member of Highfields

Associates LLC, General Partner of Highfields

Capital I LP

 

HIGHFIELDS CAPITAL LTD

 

By: Highfields Capital Management LP, its

Investment Manager

By:

 

 

--------------------------------------------------------------------------------

   

Name: Jonathon S. Jacobson

   

Title: Managing Member of Highfields GP LLC,

General Partner of Highfields Capital

Management LP



--------------------------------------------------------------------------------

EXHIBIT

 

TO

 

RATEXCHANGE CORPORATION

 

SECURITIES PURCHASE AGREEMENT

 

Registration Rights Agreement

 

AGREEMENT dated as of April 1, 2003 between Ratexchange Corporation, a Delaware
corporation (with its successors and assigns, the “Issuer”), and each person or
entity listed on the signature pages hereof (each, with its successors, a
“Subscriber”).

 

WHEREAS, pursuant to the Securities Purchase Agreement dated April 1, 2003, the
Issuer is issuing, on the date hereof, a Promissory Note, convertible into the
Issuer’s common stock and a Class C Warrant to purchase shares of the Issuer’s
common stock (the “Convertible Securities”);

 

WHEREAS, the Issuer wishes to agree that the Subscribers will have the right to
participate in certain registrations of the Issuer’s common stock pursuant to
the Securities Act of 1933;

 

NOW, THEREFORE the parties agree as follows:

 

1. Definitions

 

1.1 Standard Definitions. The following terms, when capitalized, are used herein
with the following meanings:

 

“Covered Shares” means the common stock of the Issuer that is issuable or issued
upon conversion or exercise of the Convertible Securities.

 

“Majority Subscribers” means Subscribers that own, at the time of determination,
in the aggregate, not less than 51% of the total number of Covered Shares then
owned by all of the Subscribers.

 

“1933 Act” means the Securities Act of 1933 and the rules and regulations issued
thereunder, as amended from time to time.

 

“1934 Act” means the Securities Exchange Act of 1934 and the rules and
regulations issued thereunder, as amended from time to time.

 

“Other Seller of Stock of Issuer” means, if a Subscriber’s Covered Shares are
Registered pursuant to this Agreement, each other holder (not including the
Issuer itself) of securities of the Issuer that are sold as part of the same
offering of the Issuer’s securities.

 

To “Register” any securities means to effect the registration of such securities
by preparing and filing a registration statement or similar document in
compliance with the 1933 Act, and the declaration or ordering of effectiveness
of such registration statement or document. The words “Registered” and
“Registration” have corresponding meanings.



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Securities and Exchange Commission
under the 1933 Act and any successor rule to substantially the same effect, in
each case as amended from time.

 

2. Registration Rights

 

2.1 Mandatory Registration. The Issuer shall file a registration statement on
Form S-3 for the common stock that underlies the Convertible Promissory Note and
Class C Warrants (collectively, the “Covered Shares”) with the Securities and
Exchange Commission (the “Commission”) within 90 days of the closing of the
financing and use its reasonable best efforts to have such registration
statement declared effective. The Issuer will also grant the Subscribers certain
“piggyback” registration rights with respect to these securities. Should the
Issuer fail to file a registration statement listing the Covered Shares with the
Commission within 90 days of the closing of the financing, the Subscriber shall
be entitled to receive a Class C Warrant to purchase a number of shares of the
Issuer’s common stock equal to ten (10%) percent of the aggregate number of
shares underlying the Convertible Promissory Note held by the Subscriber in this
financing, with a term of three years and an exercise price equal to the closing
price of the Issuer’s common stock on the American Stock Exchange on the 90th
day following the closing of this financing.

 

Should the Commission fail to declare the Issuer’s Form S-3 Registration
Statement effective on or before the 180th day after the Closing, the annual
interest rate payable on the Convertible Promissory Note will be increased from
3.00% to 9.00% for the period of time from the 181st day after Closing until the
Issuer’s registration statement is declared effective. Upon the Commission
declaring the registration statement effective, the annual interest rate will
return to 3.00%. Dividends will be paid quarterly in cash, regardless of which
interest rate is applied.

 

2.2 Piggyback Registration. If the Issuer proposes to Register any of its common
stock (other than a Registration (a) relating to the sale of securities to
employees of the Issuer pursuant to a stock option, stock purchase or similar
plan which is Registered on Form S-8 or otherwise, (b) relating to an exchange
offer or offering of securities solely to the Issuer’s existing security
holders, (c) relating to a Rule 145 transaction or (d) on any form which does
not include substantially the same information as would be required to be
included in a registration statement covering the sale of Covered Shares owned
by the Subscribers), the Issuer shall cause to be Registered all of the Covered
Shares of each Subscriber and (ii) to cause such Covered Shares to be registered
and qualified under the securities or Blue Sky laws of such states in which the
other shares included in such public offering are generally registered and
qualified, provided that such Subscriber has provided to the Issuer such
information regarding itself and the disposition of the Covered Shares as is
required to effect such Registration, registration and qualification.

 

2.3 Actions on Registration. Whenever required by this Agreement to effect the
Registration of any Covered Shares, the Issuer will, as expeditiously as
reasonably possible, furnish to the Subscribers such number of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the 1933 Act, and such other documents as the Subscribers may
reasonably request in order to facilitate the disposition of such shares.

 

Registration Rights Agreement

  

March 2003

 

- 2 -



--------------------------------------------------------------------------------

2.4 Expenses of Registration. The Issuer shall bear the costs and expenses of
any Registration pursuant to this Agreement, including without limitation all
registration, filing and qualification fees, printers’ and accounting fees
relating thereto.

 

2.5 Indemnification.

 

(a) The Issuer agrees to indemnify and hold harmless each Subscriber from and
against any and all losses, claims, damages and liabilities (each, a “Loss”)
under the 1933 Act, the 1934 Act and the state laws of the state or states in
which the Issuer registers or qualifies the Covered Shares, and reasonable fees
and expenses of counsel in connection therewith, insofar as such Losses are
caused by (i) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or prospectus relating to the
Covered Shares (as amended or supplemented if the Issuer shall have furnished
any amendments or supplements thereto), (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) any violation or alleged
violation by the Issuer of the 1993 Act, the 1934 Act, the laws of any state in
which the Issuer registers or qualifies the Covered Shares, or any rules or
regulations promulgated thereunder, provided that no Subscriber is entitled to
indemnification under this Section for any Loss:

 

(i) arising from any untrue statement or omission or alleged untrue statement or
omission based upon written information furnished to the Issuer by or on behalf
of such Subscriber expressly for use in connection with such registration;

 

(ii) arising in connection with any preliminary prospectus, if the person or
entity asserting any such Loss was not provided with a current copy of the
prospectus and such current copy of the prospectus would have cured the defect
giving rise to such Loss; or

 

(iii) under any settlement effected without the consent of the Issuer, which
consent shall not unreasonably be withheld.

 

(b) Each Subscriber severally agrees to indemnify and hold harmless the Issuer,
its officers, directors and agents, and each person or entity, if any, who
controls the Issuer within the meaning of Section 15 of the 1933 Act or Section
20 of the 1934 Act, from and against any and all Losses under the 1933 Act, the
1934 Act or applicable state law, and reasonable fees and expenses of counsel in
connection therewith, insofar as such Losses are caused by any untrue statement
or alleged untrue statement of a material fact contained in any registration
statement or prospectus relating to a distribution of the Issuer’s common stock
in which such Subscriber is a selling Subscriber (as amended or supplemented if
the Issuer shall have furnished any amendments or supplements thereto) or caused
by any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
but only to the extent such untrue statement or omission or alleged untrue
statement or omission is based upon information furnished to the Issuer in
writing by or on behalf of such Subscriber concerning such Subscriber expressly
for use in connection with such registration.

 

Registration Rights Agreement

  

March 2003

 

- 3 -



--------------------------------------------------------------------------------

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person or entity in respect of which indemnity may be
sought pursuant to this Section, such person or entity (an “Indemnitee”) shall
promptly notify each person or entity against whom such indemnity may be sought
(an “Indemnitor”) in writing and the Indemnitors (all, jointly, or one or more
of them, pursuant to an agreement among such Indemnitors) shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnitee, and shall assume the payment of all fees and expenses. In any
such proceeding, each Indemnitee shall have the right to retain its own counsel,
but the fees and expenses of such counsel shall be at the expense of such
Indemnitee. It is understood that no Indemnitor shall, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all Indemnitees, and that all
such fees and expenses shall be reimbursed as they are incurred. The Indemnitor
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnitor shall indemnify and hold harmless
such Indemnitees from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.

 

(d) If the indemnification provided for in this Section 2.5 is, as a matter of
applicable law, unavailable to an Indemnitee on account of any Loss, then each
Indemnitor, in lieu of indemnifying such Indemnitee, shall contribute to the
amount paid or payable by such Indemnitee on account of such Loss (and fees and
expenses of counsel) in such proportion as is appropriate to reflect the
relative fault of the parties in connection with the statements or omissions
that resulted in such Loss, as well as any other relevant equitable
considerations. The relative fault of the parties shall be determined by
reference to, among other things, whether the untrue or allegedly untrue
statement or omission or alleged omission relates to information supplied by the
Issuer or a Subscriber, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Issuer and each Subscriber agree that it would not be just and equitable if
contribution pursuant to this paragraph were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to above.

 

2.6 No Delay of Registration. Each Subscriber hereby irrevocably waives and
covenants not to assert any right such Subscriber might have to obtain or seek
an injunction, administrative order or other action restraining or otherwise
delaying the Registration of securities of the Issuer in connection with any
controversy that may arise with respect to the interpretation and enforcement of
this Agreement.

 

2.7 Rule 144. To the extent necessary to make available to the Subscribers the
benefits of Rule 144, the Issuer will:

 

(i) make and keep public information available as required by Rule 144;

 

(ii) file with the Securities and Exchange Commission in a timely manner all
reports and other documents required of the Issuer under the 1934 Act; and

 

Registration Rights Agreement

  

March 2003

 

- 4 -



--------------------------------------------------------------------------------

(iii) furnish to any Subscriber upon request (x) a written statement by the
Issuer that it has complied with the reporting requirements of Rule 144, the
1933 Act and the 1934 Act, or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-1 or Form S-3; (y) a copy of the most recent
annual or quarterly report of the Issuer and such other reports and documents as
the Issuer has filed pursuant to the 1933 Act or the 1934 Act; and (z) such
other information as may be reasonably requested by a Subscriber to permit it to
sell Covered Shares without the requirement of Registration, pursuant to Rule
144.

 

3. Miscellaneous

 

3.1 Notices. All notices and other communications hereunder shall be in writing
(including facsimile transmission), and shall be given to each party at the
address or telecopier number set forth under its name on the signature page
hereof, or such other address or telecopier number as such party may hereafter
specify for the purpose by notice to the other. Each such notice or other
communication shall be effective (a) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (b) otherwise, when delivered at the address or
received at the telecopier number specified in this Section.

 

3.2 Amendment; No Waivers; Integration. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Issuer and the Majority Subscribers
or, in the case of a waiver, by the party against whom the waiver is to be
effective (or, in the case of waiver that is to be effective against any
Subscriber, by the Majority Subscribers). This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings and negotiations, both written
and oral, among any of the parties with respect to the subject matter of this
Agreement.

 

3.3 Assignment.

 

(a) Except as expressly set forth in this Section 3.3, no party hereto may
assign, delegate or otherwise transfer any of its obligations or rights under
this Agreement.

 

(b) A Subscriber’s rights to cause the Issuer to register Covered Shares
pursuant to this Agreement may be assigned (but only with all related
obligations) by a Subscriber to a “Qualified Transferee” as defined below (who
shall thereafter be deemed a “Subscriber” under this Agreement) if, but only if,
all of the following conditions are satisfied;

 

(i) the Subscriber provides the Issuer with advance written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned;

 

(ii) the Subscriber satisfies the Issuer to its reasonable satisfaction that the
transfer of Covered Shares to the Qualified Transferee satisfies all
requirements of the 1933 Act and the 1934 Act and the regulations promulgated
thereunder, and that there is no legal restriction on the Issuer’s recording
such transfer on the records of the Issuer;

 

Registration Rights Agreement

  

March 2003

 

- 5 -



--------------------------------------------------------------------------------

(iii) the Qualified Transferee completes all investor questionnaires or similar
documents reasonably requested by the Issuer with respect to the foregoing;

 

(iv) the Qualified Transferee agrees in writing to be bound by and subject to
the terms and conditions of this Agreement, including without limitation the
provisions of Section 2.5; and

 

(v) the Issuer gives its consent, which will not be unreasonably withheld.

 

(c) A “Qualified Transferee” is (i) a direct or indirect member or Subscriber of
a Subscriber that initially holds such Shares as a limited liability company or
corporation, (ii) any family member or trust for the benefit of a Subscriber
that is a natural person, or (iii) any transferee or assignee who after giving
effect to such transfer holds not less than two hundred fifty thousand (250,000)
Covered Shares.

 

3.4 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of California. Each party
submits to the nonexclusive jurisdiction of the United States District Court for
the Northern District of California and of any California state court sitting in
the City and County of San Francisco for purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each party irrevocably waives any objection that it may now or hereafter
have to the laying of venue in any proceeding brought in such a court, and any
claim that any such proceeding was brought in an inconvenient forum.

 

3.5 Headings. The headings and captions in this Agreement are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof.

 

3.6 Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement shall become
effective only when each party hereto shall have received (including without
limitation by facsimile transmission) a counterpart hereof signed by each other
party hereto.

 

[Signature pages follow]

 

Registration Rights Agreement

  

March 2003

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

Ratexchange Corporation

By

--------------------------------------------------------------------------------

D. Jonathan Merriman

Chairman and Chief Executive Officer

Address for Notices:

100 Pine Street, Suite 500

San Francisco, CA 94111

Facsimile: (415) 274-5651

Investor

 

--------------------------------------------------------------------------------

SIGNATURE

 

--------------------------------------------------------------------------------

Print Name

 

--------------------------------------------------------------------------------

Title, if applicable

 

Registration Rights Agreement

  

March 2003

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT

TO

RATEXCHANGE CORPORATION

SECURITIES PURCHASE AGREEMENT

 

THIS WARRANT, AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS (1) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND SUCH LAWS, OR (2)
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS IS
AVAILABLE AND THE COMPANY HAS RECEIVED EITHER AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT
REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR OTHER
EVIDENCE THAT IS SATISFACTORY TO THE COMPANY, WHICH EVIDENCE ESTABLISHES THAT
ANY SUCH DISPOSITION WILL NOT VIOLATE THE SECURITIES ACT, SUCH LAWS OR ANY RULE
OR REGULATION PROMULGATED THEREUNDER.

 

RateXchange Corporation

 

CLASS C WARRANT TO PURCHASE COMMON STOCK

 

             Shares of Common Stock

 

Issued this      day of April 2003.

 

FOR VALUE RECEIVED, RATEXCHANGE CORPORATION, a corporation organized and
existing under the laws of the State of Delaware (the “Company”), promises to
issue in the name of, and sell and deliver to [name of holder], or its
registered assigns (in each case, the “Holder”), a certificate or certificates
for an aggregate of [number of shares (            )] shares (the “C Warrant
Shares”) of common stock, $0.0001 par value per share (“Common Stock”), upon
compliance with the terms of this Class C Warrant (“C Warrant Agreement.”)

 

1.   Grant of Warrants.

 

The Company hereby grants to the Holder the right to purchase [number of shares
(            )] shares of Common Stock for a price equal to $0.30 per share (the
“Exercise Price”). This C Warrant Agreement may be exercised, except as
otherwise provided herein, in whole or in part at any time commencing upon the
date of issuance and terminating at 5:00 P.M., New York time, on March     ,
2008, unless the closing sale price for the common stock of the Company has
closed at or above $0.90 for ten consecutive trading days. At such time the
Holder will receive 30 days notice upon which

 

Page 1 of 9



--------------------------------------------------------------------------------

Common Stock Purchase Warrant (Series B)

issued by Ratexchange Corporation

to XXXXXXX

 

to exercise the warrant prior to its expiration, however, the terms of Paragraph
3.4 of the Securities Purchase Agreement shall be controlling. (the “Expiration
Date”) It is expressly understood that both the Holders right to exercise, and
the early expiration set forth immediately above, are subject to the terms of
Paragraph 3.4 of the Securities Purchase Agreement, which provision is hereby
incorporated by reference.

 

2.   Manner of Exercise.

 

This C Warrant Agreement may be exercised in whole or in part by its surrender,
with the form of subscription at the end hereof duly executed by the Holder, to
the Company at its principal office or at the office of its stock transfer
agent, accompanied by payment in full in cash or by certified or official bank
check to the order of the Company of the Exercise Price of the shares to be
purchased. As soon as practicable, but in no event more than 15 days after the
Holder has given the aforesaid written notice and made the aforesaid payment,
the Company shall, without charging stock issue or transfer taxes to the Holder,
issue or caused to be issued the number of shares of duly authorized Common
Stock issuable upon such exercise, which shall be duly issued, fully paid and
non-assessable, and shall deliver to the Holder a certificate or certificates
therefor, registered in the Holder’s name. In the event of a partial exercise of
this C Warrant Agreement, the Company shall also issue and deliver to the Holder
a new C Warrant Agreement of like tenor, in the name of the Holder, for the
exercise of the number of C Warrant Shares for which such C Warrant Agreement
may still be exercised.

 

3.   Investment Representation.

 

The Holder acknowledges that this C Warrant Agreement, as well as, the C Warrant
Shares for which this C Warrant Agreement may be exercised, have not been and,
except as otherwise provided herein, will not be registered under the Securities
Act of 1933 (the “Act”) or qualified under applicable state securities laws and
that the transferability thereof is restricted by the registration provisions of
the Act as well as such state laws. The Holder represents that he is acquiring
the C Warrant Agreement and will acquire the C Warrant Shares for his own
account, for investment purposes only and not with a view to resale or other
distribution thereof, nor with the intention of selling, transferring or
otherwise disposing of all or any part of such securities for any particular
event or circumstance, except selling, transferring or disposing of them upon
full compliance with all applicable provisions of the Act, the Securities
Exchange Act of 1934 (the “Exchange Act”), the Rules and Regulations promulgated
by the Securities and Exchange Commission (the “Commission”) thereunder, and any
applicable state securities laws. The Holder further understands and agrees that
(i) neither the C Warrant Agreement nor the C Warrant Shares may be sold unless
they are subsequently registered under the Act and qualified under any
applicable state securities laws or, in the opinion of the Company’s counsel, an
exemption from such registration and qualification is available; (ii) any
routine sales of the Company’s securities made in reliance upon Rule 144
promulgated by the Commission under the Act, can be effected only in the amounts
set forth in and pursuant to the other terms and conditions, including
applicable holding periods, of that Rule; and (iii) except as otherwise set
forth herein, the Company is under no obligation to register

 

Page 2 of 9



--------------------------------------------------------------------------------

Common Stock Purchase Warrant (Series B)

issued by Ratexchange Corporation

to XXXXXXX

 

the C Warrant Agreement or the C Warrant Shares on his behalf or to assist him
in complying with any exemption from registration under the Act. The Holder
agrees that each certificate representing any C Warrant Shares for which the C
Warrant Agreement may be exercised will bear on its face a legend in
substantially the following form:

 

These securities have not been registered under the Securities Act of 1933 or
qualified under any state securities laws. They may not be sold, hypothecated or
otherwise transferred in the absence of an effective registration statement
under that Act or qualification under applicable state securities laws without
an opinion acceptable to counsel to the Company that such registration and
qualification are not required.

 

4.   Holder Not Deemed Stockholder.

 

The Holder shall not, as holder of the C Warrant Agreement, be entitled to vote
or to receive dividends, except as may be provided in Section 5 below, or be
deemed the holder of Common Stock that may at any time be issuable upon exercise
of the C Warrant Agreement for any purpose whatsoever, nor shall anything
contained herein be construed to confer upon the Holder, as holder of the C
Warrant Agreement, any of the rights of a stockholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issue or reclassification
of stock, change of par value or change of stock to no par value, consolidation,
merger or conveyance or otherwise), or to receive notice of meetings, or to
receive dividends or subscription rights, until the Holder shall have exercised
the C Warrant Agreement and been issued shares of Common Stock in accordance
with the provisions hereof.

 

5.   Warrant Adjustments.

 

The Exercise Price and the number of shares purchasable upon exercise of the C
Warrant Agreement shall be subject to adjustment with respect to events after
the date hereof as follows:

 

(a) Subdivision or Combination of Shares. If the Company is recapitalized
through the subdivision or combination of its outstanding shares of Common Stock
into a larger or smaller number of shares, the number of C Warrant Shares shall
be increased or reduced, as of the record date for such recapitalization, in the
same proportion as the increase or decrease in the outstanding shares of Common
Stock, and the Exercise Price shall be adjusted so that the aggregate amount
payable for the purchase of all of the C Warrant Shares issuable hereunder
immediately after the record date for such recapitalization shall equal the
aggregate amount so payable immediately before such record date.

 

Page 3 of 9



--------------------------------------------------------------------------------

Common Stock Purchase Warrant (Series B)

issued by Ratexchange Corporation

to XXXXXXX

 

(b) Dividends in Common Stock or Securities Convertible into Common Stock. If
the Company declares a dividend or distribution on Common Stock payable in
Common Stock or securities convertible into Common Stock, the number of shares
of Common Stock for which this C Warrant Agreement may be exercised shall be
increased, as of the record date for determining which holders of Common Stock
shall be entitled to receive such dividend, in proportion to the increase in the
number of outstanding shares (and shares of Common Stock issuable upon
conversion of all such securities convertible into Common Stock) of Common Stock
as a result of such dividend or distribution, and the Exercise Price shall be
adjusted so that the aggregate amount payable for the purchase of all the C
Warrant Shares issuable hereunder immediately after the record date for such
dividend or distribution shall equal the aggregate amount so payable immediately
before such record date.

 

(c) Notice of Adjustment. Whenever the number of C Warrant Shares purchasable
upon the exercise of the C Warrant Agreement or the Exercise Price of the C
Warrant Shares is adjusted as provided herein, the Company shall mail to the
Holder a notice of such adjustment or adjustments, prepared and signed by the
Chief Executive Officer, Chief Financial Officer or Secretary of the Company,
which sets forth the number of C Warrant Shares purchasable upon the exercise of
the C Warrant Agreement and the Exercise Price of such C Warrant Shares after
such adjustment, a brief statement of the facts requiring such adjustment, and
the computation by which such adjustment was made. Upon an adjustment described
herein, the Company may elect to issue a new C Warrant Agreement reflecting such
adjustment, and if the Company so elects, the Holder will return this C Warrant
Agreement to the Company in exchange for such new C Warrant Agreement.

 

(d) The provisions of this Section 3 are for the purpose of, and shall be
interpreted to the effect that, upon any exercise of this C Warrant Agreement,
the Holder shall be entitled to receive the same amount and kind of securities
and other property that it would have been entitled to receive as the owner at
all times subsequent to the date hereof of the number of shares of Common Stock
issuable upon conversion of the C Warrant Shares purchased upon any such
exercise.

 

(e) It is agreed and understood that no adjustments shall be made hereunder
solely as a result of the issuance by the Company of: (i) Common Stock issued
pursuant to any future public or private issuance of stock; or (ii) Common Stock
issued upon the exercise of warrants or options granted by the Company.

 

(f) No adjustment of the Exercise Price shall be made in an amount of less than
1% of the Exercise Price in effect at the time such adjustment is otherwise
required to be made, but any such lesser adjustment shall be carried forward and
shall be made at the time and together with the next subsequent adjustment
which, together with any adjustments so carried forward, shall amount to not
less than 1% of such Exercise Price.

 

Page 4 of 9



--------------------------------------------------------------------------------

Common Stock Purchase Warrant (Series B)

issued by Ratexchange Corporation

to XXXXXXX

 

(g) Irrespective of any adjustment or change in the Exercise Price, or the
number of shares of Common Stock actually purchasable under each C Warrant
Agreement of like tenor, the C Warrant Agreement theretofore and thereafter
issued may continue to express the Exercise Price per Share and the number of C
Warrant Shares purchasable thereunder as the Exercise Price per Share and the
number of C Warrant Shares purchasable were expressed on the C Warrant Agreement
when initially issued.

 

6.   Fractional Shares.

 

If the number of C Warrant Shares purchasable upon the exercise of the C Warrant
Agreement is adjusted pursuant to Section 5 hereof, the Company shall
nevertheless not be required to issue fractions of shares upon exercise of the C
Warrant Agreement or otherwise, or to distribute certificates that evidence
fractional shares. Instead the Company will round any fractional share to the
nearest share so that if the fraction is less than 0.5 no share shall be issued
and if the fraction is 0.5 or higher the Company shall issue one full share

 

7.   Inclusion of C Warrant Shares in Registration Statement; Right to
Registration.

 

(a) Holder’s Right to Registration. The Company shall file a registration
statement on Form S-3 for the common stock that underlies the Class C Warrant
Agreement with the Securities and Exchange Commission (the “Commission”) within
120 days of the closing of the financing and use its reasonable best efforts to
have such registration statement declared effective. Should the Company fail to
file a registration statement listing the Underlying Shares with the Commission
within 120 days of the closing of the financing, the Holder shall be entitled to
receive an additional C Warrant Agreement to purchase a number of shares of the
Company’s common stock equal to ten (10%) percent of the aggregate number of
Preferred Shares purchased by the Holder in this financing, with a term of three
years, unless the closing sale price for the common stock of the Company has
closed at or above $0.90 for ten consecutive trading days. At such time the
Holder will receive 30 days notice upon which to exercise the warrant prior to
its expiration. The exercise price shall be equal to the closing price of the
Company’s common stock on the American Stock Exchange on the 120th day following
the closing of this financing.

 

(b) “Piggyback” Registration Rights. If at any time after the date hereof, the
Company proposes to file a Registration Statement under the Act with respect to
any of its securities (except one relating to employee benefit plans or a merger
or similar transaction), it shall give written notice of its intention to effect
such filing to the Holder at least 30 days prior to filing such Registration
Statement (the “Piggyback Registration Statement”). If the Holder’s Registerable
Securities have not been previously registered as provided in Paragraph 7 (a)
above, and he desires to include his Registerable Securities in the Piggyback
Registration Statement, he shall notify the Company in writing within 15 days
after receipt of such notice from the Company, in which event the

 

Page 5 of 9



--------------------------------------------------------------------------------

Common Stock Purchase Warrant (Series B)

issued by Ratexchange Corporation

to XXXXXXX

 

Company shall include the Holder’s Registerable Securities in the Piggyback
Registration Statement. If the Holder elects to include his Registerable
Securities in the Piggyback Registration Statement as set forth herein, he
shall, in a timely fashion, provide the Company and its counsel with such
information and execute such documents as its counsel may reasonably require to
prepare and process the Piggyback Registration Statement.

 

(c) Copies of Registration Statements and Prospectuses. The Company will provide
the Holder with a copy of the Demand Registration Statement or Piggyback
Registration Statement, as the case may be, and any amendments thereto, and
copies of the final prospectus included therein in such quantities as may
reasonably be required to permit the Holder to sell his Registerable Securities
after the Registration Statement or Piggyback Registration Statement, as the
case may be, is declared effective by the Commission.

 

(d) The Company’s Obligation to Bear Expenses of Registration. The Company will
bear all expenses (except underwriting discounts and commission, if any, and the
legal fees and expenses, if any, of counsel to the Holder) necessary and
incidental to the performance of its obligations under this Section 7.

 

(e) Indemnification. The Company and the Holder, if the Holder’s Registerable
Securities are included in a Registration Statement pursuant to this Section 7,
shall provide appropriate cross indemnities to each other covering the
information supplied by the indemnifying party for inclusion in such
Registration Statement.

 

(f) Restriction on Sale of Registerable Securities. The Holder agrees that as a
condition for the Company registering the Registerable Securities as provided in
Paragraph 7 (a), in the event that the Piggyback Registration Statement in which
the Registerable Securities are included relates to an offering to be effected
through or with the assistance of an underwriter, he will consent to restrict
the sale of the Registerable Securities or reduce the number of Registerable
Securities that may be included in such registration in accordance with the
requirements of such underwriter.

 

(g) Cancellation of Registration Rights. Anything to the contrary
notwithstanding, the Company shall not be required to register any Registerable
Securities that, in the reasonable opinion of the Company’s counsel, may be sold
pursuant to the exemption from registration provided by Section (k) of Rule 144
promulgated under the Act.

 

8.   Covenants of the Company.

 

The Company covenants that it will at all times reserve and keep available out
of its authorized Common Stock, solely for the purpose of issue upon exercise of
a C Warrant Agreement, such number of shares of Common Stock as shall then be
issuable upon the exercise of all outstanding C Warrant Agreement. The Company
covenants that all shares of Common Stock which shall be issuable upon exercise
of the C Warrant Agreement

 

Page 6 of 9



--------------------------------------------------------------------------------

Common Stock Purchase Warrant (Series B)

issued by Ratexchange Corporation

to XXXXXXX

 

shall, at the time of delivery thereof, be duly and validly issued and fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens and charges with respect to the issue thereof, and that upon issuance such
shares shall be listed on each securities exchange, if any, on which the other
shares of outstanding Common Stock of the Company are then listed.

 

9.   Amendments.

 

This Agreement shall not be amended, modified or revoked except by agreement in
writing, signed by the Company and the Holder.

 

10.   Governing Law.

 

The C Warrant Agreement shall be governed by the laws of the State of
California.

 

IN WITNESS WHEREOF, the Company has caused this C Warrant Agreement to be
executed on its behalf by an officer thereunto duly authorized and the Holder
has executed this Agreement as of April 1, 2003.

 

RateXchange Corporation

 

By:

 

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

   

D. Jonathan Merriman,

         

Holder

   

Chief Executive Officer

           

 

 

Page 7 of 9



--------------------------------------------------------------------------------

SUBSCRIPTION FORM

 

To Be Executed by the Holder

in Order to Exercise B Warrants

 

The undersigned Holder hereby irrevocably elects to exercise the B Warrants, and
to purchase              shares of Common Stock issuable upon the exercise
thereof, and requests that certificates for such shares shall be issued in the
name of

 

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[please print or type name and address]

 

to be delivered to

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[please print or type name and address]

 

and if such number of shares of Common Stock shall not be all the shares
issuable upon the exercise of the C Warrant Agreement, that a new C Warrant
Agreement exercisable for the balance of the shares issuable upon the exercise
of the C Warrant Agreement be delivered to the Holder at the address stated
below.

 

Dated:

 

 

--------------------------------------------------------------------------------

     

X

 

 

--------------------------------------------------------------------------------

               

 

--------------------------------------------------------------------------------

               

 

--------------------------------------------------------------------------------

                Address                

 

--------------------------------------------------------------------------------

                Taxpayer Identification Number

 

Page 8 of 9



--------------------------------------------------------------------------------

[FORM OF ASSIGNMENT]

 

To be executed by the registered holder if such holder

desires to transfer the Warrant Certificate.

 

FOR VALUE RECEIVED                                        
                                          hereby sells, assigns and transfers
unto

 

 

--------------------------------------------------------------------------------

(Please print name and address of transferee)

 

this Warrant Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint Attorney, to transfer the
within Warrant Certificate on the books of the within-named Company, with full
power of substitution.

 

Dated:                     

 

Signature

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant Certificate.)

 

--------------------------------------------------------------------------------

(Insert Social Security or Other

Identifying Number of Holder)

 

Page 9 of 9



--------------------------------------------------------------------------------

RATEXCHANGE CORPORATION

3% CONVERTIBLE SUBORDINATED NOTE

DUE APRIL 30, 2008

 

$100,000.00

APRIL 1, 2003

 

THIS NOTE IS ISSUED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF
THE SECURITIES ACT OF 1933 (THE “ACT”) AND QUALIFICATION PROVISIONS OF
APPLICABLE STATE SECURITIES LAWS. NEITHER IT NOR THE SHARES OF COMMON STOCK INTO
WHICH IT CAN BE CONVERTED CAN BE SOLD, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNLESS REGISTERED PURSUANT TO THE ACT AND QUALIFIED UNDER APPLICABLE STATE LAW
OR, IN THE OPINION OF COUNSEL TO MAKER, AN EXEMPTION THEREFROM IS AVAILABLE.

 

FOR VALUE RECEIVED, the undersigned, RATEXCHANGE CORPORATION, a Delaware
corporation with offices at 100 Pine Street, Suite 500, San Francisco,
California 94111-5101 (“Maker”), promises to pay to HIGHFIELDS CAPITAL I, L.P.
(“Payee”) with an address at 200 Clarendon St., Boston, MA. except as otherwise
provided herein (the “Maturity Date”), the principal amount of One Hundred
Thousand ($100,000) Dollars in lawful money of the United States of America (the
“Principal”) together with all accrued interest.

 

This Note is part of an offering (the “Offering”) of twenty (20) debt units (the
“Units”) being conducted by Maker. Each Unit consists of one convertible note in
the principal amount of Fifty Thousand ($50,000.00) Dollars with a term of five
years and a Class B Warrant entitling the holder to purchase 62,500 shares of
Maker’s common stock. Each warrant share of the Company’s common stock will have
a par value of $0.0001 and each warrant share may be purchased for $0.30. Each
warrant will have a term of five years from its issuance.

 

The Note is (i) Senior Debt; and (ii) convertible into Maker’s common stock, par
value $0.0001 per share (the “Common Stock”), all as set forth below. It bears
simple interest (the “Interest”) at the annual rate of three percent (3%),
payable, in arrears, on the Interest Payment Dates (as defined in Section 1
below), until the Principal and all accrued Interest thereon (collectively the
“Obligations”) shall be paid in full.

 

1.   Interest.

 

Maker will pay Interest on the first day of each January, April, July and
October, (the “Interest Payment Dates”) commencing on July 1, 2003. Interest on
the Note will accrue from the most recent date to which interest has been paid
or, if no interest has been paid, from the date of delivery of the Note. If an
Interest Payment Date falls on a date that is not a business day, the Interest
shall be payable on the next succeeding business day. Interest will be computed
on the basis of a 360-day year of twelve 30-day months.

 

Page 1 of 12



--------------------------------------------------------------------------------

Rate Xchange Corporation         3% Convertible Note   Highfields Capital I,
L.P.    

 

2.   Method of Payment.

 

Maker will pay Principal and Interest in money of the United States that at the
time of payment is legal tender for the payment of public and private debts.
Maker may, however, pay Principal and Interest by its check, subject to
collection, payable in such money. It may mail an Interest check to Payee’s
address as it first appears on this Note or such other address as Payee shall
give by notice to Maker. Payee must surrender this Note to Maker to collect
Principal payments. If less than the then outstanding Principal is paid, the
Note shall be surrendered only for notation by Maker of the principal payment
made and returned to Payee.

 

3.   Conversion.

 

(a) Payee’s right to Convert. Payee shall have the right, at any time commencing
on the date hereof until the close of business on the day the Obligations are
paid in full, to cause the conversion of all or any portion (if such portion is
Five Thousand [$5,000] Dollars or a whole multiple of Five Thousand [$5,000]
Dollars) of the Principal outstanding at the time such conversion is effected
(the “Convertible Obligations”) into shares of Common Stock (the “Underlying
Shares”). Payee shall forfeit all accrued but unpaid Interest upon conversion.
The price for conversion, subject to adjustment as provided in Section 4 below,
shall be $0.20 per share. Maker will not issue a fractional share of Common
Stock upon conversion. Maker will round any fractional share to the nearest
share so that if the fraction is less than 0.5 no share shall be issued and if
the fraction is 0.5 or higher Maker shall issue one full share

 

(b) Manner of Conversion. Payee may exercise his conversion right by giving
notice thereof to Maker setting forth the amount of the Convertible Obligations
to be converted. The portion of the Note so tendered for conversion shall be
deemed to be converted in accordance with the conversion price, and the Payee
the owner of the applicable number of Underlying Shares, on the first business
day after the effective date of such notice, and within fifteen (15) days
thereafter, Maker shall issue and deliver to Payee a certificate or certificates
therefor, registered in his name, representing such Shares against delivery to
Maker of this Note marked paid in full if all of the Convertible Obligations are
converted. If only a portion of the Convertible Obligations then outstanding is
converted, Maker shall deliver to Payee, together with the aforesaid
certificate(s), a new note, in form and substance identical to this Note, except
that the principal amount thereof shall equal that portion of the Obligations
then outstanding which has not been converted. Except at such times as the
Underlying Shares are subject to an effective registration statement filed under
the Securities Act of 1933, Payee shall agree to such representations, and such
legends on certificates, as Maker shall deem reasonably necessary or desirable
to enable it to comply with any applicable federal or state laws or regulations.

 

(c) Taxes on Shares Issued. The issue of stock certificates on conversions of
this Note shall be made without charge to Payee for any tax in respect of such
issue. Maker

 

Page 2 of 12



--------------------------------------------------------------------------------

Rate Xchange Corporation         3% Convertible Note   Highfields Capital I,
L.P.    

 

shall not, however, be required to pay any tax which may be payable in respect
of any transfer involved in the issue and delivery of Common Stock in any name
other than that of Payee, and Maker shall not be required to issue or deliver
any certificates representing such Common Stock unless and until the person or
persons requesting the issue thereof shall have paid to Maker the amount of such
tax or shall have established to the satisfaction of Maker that such tax has
been paid.

 

(d) Covenants of Maker Relating to Conversion. Maker covenants and agrees that
from and after the date hereof and until the date of repayment in full of the
Obligations, or full conversion of the Convertible Obligations:

 

(i) It shall reserve, free from preemptive rights, out of its authorized but
unissued shares, or out of shares held in its treasury, sufficient shares to
provide for the conversion of this Note from time to time as the Note is
presented for conversion;

 

(ii) All shares which may be issued upon conversion of this Note will upon issue
be validly issued, fully paid and non-assessable, free from all taxes, liens and
charges with respect to the issue thereof, and will not be subject to the
preemptive rights of any stockholder of Maker;

 

(iii) If any shares of Common Stock to be provided for the purpose of conversion
of this Note require registration with or approval of any governmental authority
under any federal or state law before such shares may be validly issued upon
conversion, Maker will in good faith and as expeditiously as possible attempt to
secure such registration or approval, as the case may be, and Maker’s obligation
to deliver shares of the Common Stock upon conversion of this Note shall be
abated until such registration or approval is obtained; and

 

(iv) If, and thereafter so long as, the Common Stock shall be listed on any
national securities exchange, Maker will, if permitted by the rules of such
exchange, list and keep listed and for sale so long as the Common Stock shall be
so listed on such exchange, upon official notice of issuance, all Common Stock
issued upon conversion of this Note.

 

(v) It is expressly understood that both the Holder’s right to convert this
Note, and any right of the Company to require conversion, are subject to the
terms of Paragraph 3.4 of the Securities Purchase Agreement, which provision is
hereby incorporated by reference.

 

4.   Adjustment in Conversion Price.

 

(a) Adjustment for Change in Capital Stock. Except as provided in Paragraph 4
(k) below, if Maker shall (i) declare a dividend on its outstanding Common Stock
in shares of its capital stock, (ii) subdivide its outstanding Common Stock,
(iii) combine its outstanding Common Stock into a smaller number of shares, or
(iv) issue any shares of its

 

Page 3 of 12



--------------------------------------------------------------------------------

Rate Xchange Corporation         3% Convertible Note   Highfields Capital I,
L.P.    

 

capital stock by reclassification of its Common Stock (including any such
reclassification in connection with a consolidation or merger in which Maker is
the continuing corporation), then in each such case the conversion privilege and
the conversion price in effect immediately prior to such action shall be
adjusted so that if the Note is thereafter converted, Payee may receive the
number and kind of shares which he would have owned immediately following such
action if he had converted the Note immediately prior to such action. Such
adjustment shall be made successively whenever such an event shall occur. The
adjustment shall become effective immediately after the record date in the case
of a dividend or distribution and immediately after the effective date in the
case of a subdivision, combination or reclassification. If after an adjustment
Payee upon conversion of this Note may receive shares of two or more classes of
capital stock of Maker, Maker’s Board of Directors shall determine the
allocation of the adjusted conversion price between the classes of capital
stock. After such allocation, the conversion privilege and conversion price of
each class of capital stock shall thereafter be subject to adjustment on terms
comparable to those applicable to Common Stock in this Section 4.

 

(b) Other Rights to Acquire Common Stock. In case Maker shall distribute to all
holders of its Common Stock evidences of its indebtedness or assets (excluding
cash dividends or distributions paid from retained earnings of Maker) or rights
or warrants to subscribe for or purchase Common Stock, then in each such case
the conversion price shall be adjusted so that the same shall equal the price
determined by multiplying the conversion price in effect immediately prior to
the date of such distribution by a fraction of which the numerator shall be the
Current Market Price per share (as defined in Paragraph (c) below) of the Common
Stock on the Record Date mentioned below less the then fair market value (as
determined in good faith by the Board of Directors of Maker of the portion of
the assets or evidences of indebtedness so distributed or of such rights or
warrants applicable to one share of Common Stock, and the denominator shall be
the Current Market Price per share of the Common Stock. Such adjustment shall
become effective immediately after the Record Date for the determination of
shareholders entitled to receive such distribution.

 

(c) Current Market Price. For the purpose of computation under Paragraphs 4 (b)
above, the “Current Market Price” per share of Common Stock on any date shall be
deemed to be the average of the daily “Closing Price” for the thirty (30)
consecutive trading days commencing forty five (45) trading days before such
date. The “Closing Price” for each day shall mean the last reported sales price
regular way or, in case no such reported sale takes place on such day, the
closing bid price regular way, in either case on the principal national
securities exchange on which the Common Stock is listed or admitted to trading
or, if the Common Stock is not listed or admitted to trading on any national
securities exchange, the highest reported bid price as furnished by the American
Stock Exchange (“Amex”) or similar organization if Amex is no longer reporting
such information, or by the National Daily Quotation Bureau or similar
organization if the Common Stock is not then quoted on a national exchange. If
on any such date the Common Stock is not quoted by any such organization, the
fair value of the Common Stock on such date, as determined in good faith by
Maker’s Board of Directors, shall be used.

 

Page 4 of 12



--------------------------------------------------------------------------------

Rate Xchange Corporation         3% Convertible Note   Highfields Capital I,
L.P.    

 

(d) Action to Permit Valid Issuance of Common Stock. Before taking any action
which would cause an adjustment reducing the conversion price below the then par
value, if any, of the shares of Common Stock issuable upon conversion of the
Notes, Maker will take all corporate action which may, in the opinion of its
counsel, be necessary in order that Maker may validly and legally issue shares
of such Common Stock at such adjusted conversion price.

 

(e) Minimum Adjustment. No adjustment in the conversion price shall be required
if such adjustment is less than 1% of the then Existing Conversion Price;
provided, however, that any adjustments which by reason of this Paragraph 4 (e)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment. All calculations under this Section 4 shall be made
to the nearest cent or to the nearest one-hundredth of a share, as the case may
be. Anything to the contrary notwithstanding, Maker shall be entitled to make
such reductions in the conversion price, in addition to those required by this
Paragraph 4 (e), as it in its discretion shall determine to be advisable in
order that any stock dividends, subdivision of shares, distribution of rights to
purchase stock or securities, or distribution of securities convertible into or
exchangeable for stock hereafter made by Maker to its stockholders shall not be
taxable.

 

(f) Referral of Adjustment. In any case in which this Section 4 shall require
that an adjustment in the conversion price be made effective as of a record date
for a specified event (the “Conversion Event”), if the Note shall have been
converted after such record date, Maker may elect to defer until the occurrence
of the Conversion Event issuing to Payee the shares, if any, issuable upon the
Conversion Event over and above the shares, if any, issuable upon such
Conversion Event on the basis of the conversion price in effect prior to such
adjustment; provided, however, that Maker shall deliver to Payee a due bill or
other appropriate instrument evidencing Payee’s right to receive such additional
shares upon the occurrence of the event requiring such adjustment.

 

(g) Number of Shares. Upon each adjustment of the conversion price as a result
of the calculations made above, the Note shall thereafter evidence the right to
purchase, at the adjusted conversion price, that number of shares (calculated to
the nearest one-hundredth) obtained by dividing (i) the product obtained by
multiplying the number of shares issuable upon conversion of the Note prior to
adjustment of the number of shares by the conversion price in effect prior to
adjustment of the conversion price by (ii) the conversion price in effect after
such adjustment of the conversion price.

 

(h) When No Adjustment Required. No adjustment need be made for a transaction
referred to in Paragraphs 4 (a) and (b) above if Payee is permitted to
participate in the transaction on a basis no less favorable than any other party
and at a level which would preserve Payee’s percentage equity participation in
the Common Stock upon conversion of the Note. No adjustment need be made for
sales of Common Stock pursuant to a Company plan for reinvestment of dividends
or interest, the granting of options and/or the exercise of options outstanding
under any of Maker’s stock option plans, the exercise of any other of Maker’s
options, or any warrants, whether or not outstanding. No adjustment need be made
for a change in the par value of the Common Stock, or from par value to no par
value. If the Note becomes convertible solely into cash, no adjustment need be
made thereafter. Interest will not accrue on the cash.

 

Page 5 of 12



--------------------------------------------------------------------------------

Rate Xchange Corporation         3% Convertible Note   Highfields Capital I,
L.P.    

 

(i) Notice of Adjustment. Whenever the conversion price is adjusted, Maker shall
promptly mail to Payee a notice of the adjustment together with a certificate
from Maker’s Chief Financial Officer briefly stating (i) the facts requiring the
adjustment, (ii) the adjusted conversion price and the manner of computing it,
and the date on which such adjustment becomes effective. The certificate shall
be evidence that the adjustment is correct, absent manifest error.

 

(j) Notice of Certain Transactions. If (i) Maker takes any action that would
require an adjustment in the conversion price pursuant to this Section 4; or
(ii) there is a liquidation or dissolution of Maker, Maker shall mail to Payee a
notice stating the proposed record date for a distribution or effective date of
a reclassification, consolidation, merger, transfer, lease, liquidation or
dissolution. Maker shall mail the notice at least fifteen (15) days before such
date. Failure to mail the notice or any defect in it shall not affect the
validity of the transaction.

 

(k) Reorganization of Company. If Maker and/or the holders of Common Stock are
parties to a merger, consolidation or a transaction in which (i) Maker transfers
or leases substantially all of its assets; (ii) Maker reclassifies or changes
its outstanding Common Stock; or (iii) the Common Stock is exchanged for
securities, cash or other assets; the person who is the transferee or lessee of
such assets or is obligated to deliver such securities, cash or other assets
shall assume the terms of this Note. If the issuer of securities deliverable
upon conversion of the Note is an affiliate of the surviving, transferee or
lessee corporation, that issuer shall join in such assumption. The assumption
agreement shall provide that the Payee may convert the Convertible Obligations
into the kind and amount of securities, cash or other assets which he would have
owned immediately after the consolidation, merger, transfer, lease or exchange
if he had converted the Note immediately before the effective date of the
transaction. The assumption agreement shall provide for adjustments that shall
be as nearly equivalent as may be practical to the adjustments provided for in
this Section 4. The successor company shall mail to Payee a notice briefly
describing the assumption agreement. If this Paragraph applies, Paragraph 4 (a)
above does not apply.

 

5.   Right to Registration.

 

(a) The Company shall file a registration statement on Form S-3 for the common
stock that underlies the Note and Class B Warrants (collectively, the
“Underlying Shares”) with the Securities and Exchange Commission (the
“Commission”) within 90 days of the closing of the financing and use its
reasonable best efforts to have such registration statement declared effective.
The Company will also grant the Payee certain “piggyback” registration rights
with respect to these securities.

 

(b) Should the Company fail to file a registration statement listing the
Underlying Shares with the Commission within 90 days of the closing of the
financing, the holder of each Unit shall be entitled to receive a Series B
Warrant to purchase a number of shares of the Company’s common stock equal to
ten (10%) percent of the aggregate number of

 

Page 6 of 12



--------------------------------------------------------------------------------

Rate Xchange Corporation         3% Convertible Note   Highfields Capital I,
L.P.    

 

convertible shares underlying the Note purchased by the Payee in this financing,
with a term of three years and an exercise price equal to the closing price of
the Company’s common stock on the American Stock Exchange on the 90th day
following the closing of this financing. Should the Securities and Exchange
Commission fail to declare the Company’s Form S-3 Registration Statement
effective on or before the 180th day after the Closing, the annual interest rate
payable on the Note will be increased from 3.00% to 9.00% for the period of time
from the 181st day after Closing until the Company’s registration statement is
declared effective. Upon the Securities and Exchange Commission declaring the
registration statement effective, the annual interest rate will return to 3.00%.
Interest will be paid quarterly in cash, regardless of which interest rate is
applied. For a complete description of the terms of the Registration Rights
please see the Registration Rights agreement attached as Exhibit D to the
Preferred Stock Investment Documents.

 

(c) Copies of Registration Statements and Prospectuses. Maker will provide Payee
with a copy of the Demand Registration Statement or Piggy-Back Registration
Statement, as the case may be, and any amendments thereto, and copies of the
final prospectus included therein in such quantities as may reasonably be
required to permit Payee to sell his Underlying Shares after the Demand
Registration Statement or Piggy-Back Registration Statement, as the case may be,
is declared effective by the Commission (the “Effective Date”).

 

(d) Maker’s Obligation to Bear Expenses of Registration. Maker will bear all
expenses (except underwriting discounts and commission, if any, and the legal
fees and expenses, if any, of counsel to Payee) necessary and incidental to the
performance of its obligations under this Section 5.

 

(e) Indemnification. Maker and Payee, if Payee’s Underlying Shares are included
in a Registration Statement pursuant to this Section 5, shall provide
appropriate cross indemnities to each other covering the information supplied by
the indemnifying party for inclusion in the Registration Statement.

 

(f) Cancellation of Registration Rights. Anything to the contrary
notwithstanding, Maker shall not be required to register any Underlying Shares
which, in the reasonable opinion of Maker’s counsel, may be sold pursuant to the
exemption from registration provided by Section (k) of Rule 144 promulgated
under the Act.

 

6.   Senior Note; Pari Passu with other Notes.

 

The Note is Senior Debt to any other payment due pursuant to the terms of
instruments creating or evidencing Indebtedness of Maker outstanding on the date
of this Note or Indebtedness thereafter created, incurred, assumed or guaranteed
by Maker and all renewals, extensions and refundings thereof, which is payable
to banks or other traditional long-term institutional lenders such as insurance
companies and pension funds, unless in the instrument creating or evidencing
such Indebtedness, it is provided that such Indebtedness is senior in right of
payment to this Note. There shall be no limitation on the amount of Senior Debt
that Maker may incur. Notwithstanding the foregoing, Senior Debt

 

Page 7 of 12



--------------------------------------------------------------------------------

Rate Xchange Corporation         3% Convertible Note   Highfields Capital I,
L.P.    

 

with respect to Maker or any subsidiary thereof shall not include (i) any
Indebtedness of Maker to any such subsidiary for money borrowed or advanced from
such subsidiary, or (ii) any Indebtedness representing the redemption price of
any preferred stock. “Indebtedness,” as applied to any entity, means any
indebtedness, contingent or otherwise, in respect of borrowed money (whether or
not the recourse of the lender is to the whole of the assets of such entity or
only to a portion thereof), or evidenced by bonds, notes, debentures or similar
instruments or letters of credit, or representing the balance deferred and
unpaid of the purchase price of any property or interest therein, except any
such balance that constitutes a trade payable, if and to the extent that such
indebtedness would appear as a liability upon a balance sheet of such entity
prepared on a consolidated basis in accordance with generally accepted
accounting principles in the United States. This Note shall be paid on a pari
passu basis with all other Senior Debt.

 

7.   Covenants.

 

Maker covenants and agrees that from and after the date hereof and until the
date of repayment in full of the Obligations it shall comply with the following
conditions:

 

(i) Maintenance of Existence and Conduct of Business. Maker shall, and shall
cause each of its subsidiaries, if any, to (A) do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and rights; and (B) continue to conduct its business so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times.

 

(ii) Books and Records. Maker shall, and shall cause each of its subsidiaries,
if any, to keep adequate books and records of account with respect to its
business activities.

 

(iii) Compliance with Law. Maker shall, and shall cause each of its
subsidiaries, if any, to comply in all material respects with all federal, state
and local laws and regulations applicable to it or such subsidiaries, as the
case may be, which if breached would have a material adverse effect on Maker’s
or such subsidiaries’, as the case may be, business, prospects, operations,
properties, assets or condition (financial or otherwise).

 

8.   Representations and Warranties of Maker.

 

Maker represents and warrants that it: (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power to carry on its business as now conducted
and to own its properties and assets it now owns; (ii) is duly qualified or
licensed to do business as a foreign corporation in good standing in the
jurisdictions in which ownership of property or the conduct of its business
requires such qualification except jurisdictions in which the failure to qualify
to do business will have no material adverse effect on its business, prospects,
operations, properties, assets or condition (financial or otherwise); (iii) has
full power and authority to execute and deliver this Note, and that the
execution and delivery of this Note will not result in the breach of or default
under, with or without the giving of notice and/or the

 

Page 8 of 12



--------------------------------------------------------------------------------

Rate Xchange Corporation         3% Convertible Note   Highfields Capital I,
L.P.    

 

passage of time, any other agreement, arrangement or indenture to which it is a
party or by which it may be bound, or the violation of any law, statute, rule,
decree, judgment or regulation binding upon it; and (iv) has taken and will take
all acts required, including but not limited to authorizing the signatory hereof
on its behalf to execute this Note, so that upon the execution and delivery of
this Note, it shall constitute the valid and legally binding obligation of Maker
enforceable in accordance with the terms thereof. Maker further represents and
warrants that its subsidiaries, if any, (x) are corporations duly organized,
validly existing and in good standing under the laws of their respective states
of incorporation and have all requisite corporate power to carry on their
business as now conducted and to own their properties and assets; (ii) are duly
qualified or licensed to do business as foreign corporations in good standing in
the jurisdictions in which ownership of property or the conduct of their
business requires such qualification except jurisdictions in which the failure
to qualify to do business will have no material adverse effect on their
business, prospects, operations, properties, assets or condition (financial or
otherwise).

 

9.   Defaults and Remedies.

 

(a) Events of Default. The occurrence or existence of any one or more of the
following events or conditions (regardless of the reasons therefor) shall
constitute an “Event of Default” hereunder:

 

(i) Maker shall fail to make any payment of Principal or Interest when due and
payable or declared due and payable pursuant to the terms hereof and such
failure shall remain uncured for a period of thirty (30) days after notice
thereof has been given by Payee to Maker;

 

(ii) Maker shall fail at any time to be in material compliance with any of the
covenants set forth in Paragraph 3 (d) or Section 7 of this Note, or shall fail
at any time to be in material compliance with or neglect to perform, keep or
observe any of the provisions of this Note to be complied with, performed, kept
or observed by Maker and such failure shall remain uncured for a period of
thirty (30) days after notice thereof has been given by Payee to Maker;

 

(iii) Any representation or warranty made in this Note by Maker shall be untrue
or incorrect in any material respect as of the date when made or deemed made;

 

(iv) A case or proceeding shall have been commenced against Maker, or any of its
material subsidiaries, if any, in a court having competent jurisdiction seeking
a decree or order in respect of Maker, or any of its subsidiaries, (A) under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other applicable federal, state or foreign bankruptcy or other similar law;
(B) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of Maker, or any of its subsidiaries, or any
of their respective properties; or (C) ordering the winding-up or liquidation of
the affairs of Maker, or any of its subsidiaries, and such case or proceeding
shall remain unstayed or undismissed for a period of ninety (90) consecutive
days or such court shall enter a decree or order granting the relief sought in
such case or proceeding; or

 

Page 9 of 12



--------------------------------------------------------------------------------

Rate Xchange Corporation         3% Convertible Note   Highfields Capital I,
L.P.    

 

(v) Maker, or any of its material subsidiaries, if any, shall (A) file a
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other applicable federal, state or
foreign bankruptcy or other similar law; or (B) consent to the institution of
proceedings thereunder or to the filing of any such petition or to the
appointment of or the taking of possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of Maker, or any of its
subsidiaries, or any of their respective properties.

 

10.   Acknowledgment of Payee’s Investment Representations.

 

By accepting this Note, Payee acknowledges that this Note has not been and will
not be registered under the Act or qualified under any state securities laws and
that the transferability thereof is restricted by the registration provisions of
the Act as well as such state laws. Based upon the representations and
agreements being made by him herein, this Note is being issued to him pursuant
to an exemption from such registration provided by Section 4 (2) of the Act and
Rule 506 promulgated thereunder, and applicable state securities law
qualification exemptions. Payee represents that he is acquiring the Note for his
own account, for investment purposes only and not with a view to resale or other
distribution thereof, or with the intention of selling, transferring or
otherwise disposing of all or any part of it for any particular event or
circumstance, except selling, transferring or disposing of it only upon full
compliance with all applicable provisions of the Act, the Securities Exchange
Act of 1934, the Rules and Regulations promulgated by the Commission thereunder,
and any applicable state securities laws. Payee further understands and agrees
that no transfer of this Note shall be valid unless made in compliance with the
restrictions set forth on the front of this Note, effected on Maker’s books by
the registered holder hereof, in person or by an attorney duly authorized in
writing, and similarly noted hereon. Maker may charge Payee a reasonable fee for
any re registration, transfer or exchange of this Note.

 

11.   Limitation of Liability.

 

A director, officer, employee or stockholder, as such, of Maker shall not have
any liability for any obligations of Maker under this Note or for any claim
based on, in respect or by reason of such obligations or their creation. Payee,
by accepting this Note, waives and releases all such liability. The waiver and
release are part of the consideration for the issuance of this Note.

 

12.   Limitation of Interest Payments.

 

Nothing contained in this Note or in any other agreement between Maker and Payee
requires Maker to pay or Payee to accept Interest in an amount which would
subject Payee to any penalty or forfeiture under applicable law. In no event
shall the total of all charges payable hereunder, whether of Interest or of such
other charges which may or might be characterized as interest, exceed the
maximum rate permitted to be charged under the laws of the State of California
and the state of Payee’s residence. Should Payee receive any payment, which is
or would be in excess of that permitted to be charged under such laws, such
payment shall have been and shall be deemed to have been made in error and shall
automatically be applied to reduce the Principal outstanding on this Note.

 

Page 10 of 12



--------------------------------------------------------------------------------

Rate Xchange Corporation         3% Convertible Note   Highfields Capital I,
L.P.    

 

13.   Miscellaneous.

 

(a) Effect of Forbearance. No forbearance, indulgence, delay or failure to
exercise any right or remedy by Payee with respect to this Note shall operate as
a waiver or as acquiescence in any default.

 

(b) Effect of Single or Partial Exercise of Right. No single or partial exercise
of any right or remedy by Payee shall preclude any other or further exercise
thereof or any exercise of any other right or remedy by Payee.

 

(c) Governing Law. This Note shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the internal laws of the
State of California applicable to contracts made and to be performed entirely
within such State. Any action, suit or proceeding in connection with this Note
may be brought against Maker in a court of record of the State of California,
the City and County of San Francisco, or in the United States District Court for
the Northern District of California, Maker hereby consenting and submitting to
the jurisdiction thereof.

 

(d) Maker Determination Final. Any determination that Maker or its Board of
Directors must make as provided in this Note shall be conclusive, absent
manifest error.

 

(e) Headings. The headings and captions of the various paragraphs herein are for
convenience of reference only and shall in no way modify any of the terms or
provisions of this Note.

 

(f) Loss, Theft, Destruction or Mutilation. Upon receipt by Maker of evidence
reasonably satisfactory to it of loss, theft, destruction or mutilation of this
Note (and upon surrender of this Note if mutilated), and upon reimbursement of
Maker’s reasonable incidental expenses and in the case of loss, theft or
destruction, indemnity and/or security as Maker shall, at its option, request,
Maker shall make and deliver or caused to be made and delivered to Payee a new
Note of like date and tenor in lieu of this Note.

 

(g) Modification of Note or Waiver of Terms Thereof Relating to Payee. No
modification or waiver of any of the provisions of this Note shall be effective
unless in writing and signed by Payee and then only to the extent set forth in
such writing, or shall any such modification or waiver be applicable except in
the specific instance for which it is given. This Note may not be discharged
orally but only in writing duly executed by Payee.

 

(h) Notice. All offers, acceptances, notices, requests, demands and other
communications under this Note shall be in writing and, except as otherwise
provided herein, shall be deemed to have been given only when delivered in
person, via nationally recognized overnight courier service, via facsimile
transmission if receipt thereof is confirmed by the recipient, or, if mailed,
when mailed by certified or registered mail prepaid, to the parties at their
respective addresses first set forth above, or at such other address as may be
given in writing in future by either party to the other.

 

Page 11 of 12



--------------------------------------------------------------------------------

Rate Xchange Corporation         3% Convertible Note   Highfields Capital I,
L.P.    

 

(i) Transfer. This Note shall be transferable only on the books of Maker upon
delivery thereof duly endorsed by Payee or by his duly authorized attorney or
representative, or accompanied by proper evidence of succession, assignment, or
authority to transfer. In all cases of transfer by an attorney, executor,
administrator, guardian, or other legal representative, duly authenticated
evidence of his or its authority shall be produced. Upon any registration of
transfer, Maker shall deliver a new Note or Notes to the person entitled
thereto. Notwithstanding the foregoing, Maker shall have no obligation to cause
Notes to be transferred on its books to any person if, in the opinion of counsel
to Maker, such transfer does not comply with the provisions of the Act and the
rules and regulations thereunder.

 

(j) Successors and Assigns. This Note shall be binding upon Maker, its
successors, assigns and transferees, and shall inure to the benefit of and be
enforceable by Payee and his successors and assigns.

 

(k) Severability. If one or more of the provisions or portions of this Note
shall be deemed by any court or quasi-judicial authority to be invalid, illegal
or unenforceable in any respect, the invalidity, illegality or unenforceability
of the remaining provisions, or portions of provisions contained herein shall
not in any way be affected or impaired thereby.

 

IN WITNESS WHEREOF, Maker has caused this Note to be executed on its behalf by
an officer thereunto duly authorized as of the date set forth above.

 

Ratexchange Corporation.

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

   

D. Jonathan Merriman,

   

Chairman and Chief Executive Officer

 

ATTEST:

 

 

--------------------------------------------------------------------------------

   

Christopher L. Aguilar, Secretary

 

Page 12 of 12